SCHWARTZ, Chief Judge.
It is clear that attorney’s fees were properly assessed against the estate for the defense of the personal representative in a non-frivolous, but ultimately unsuccessful action by the beneficiaries to surcharge the p.r. for alleged improprieties in the performance of its duties.1 Anderson v. *542Anderson, 468 So.2d 528 (Fla. 3d DCA 1985), pet. for review denied, 476 So.2d 672 (Fla.1985); § 733.609, Fla.Stat. (1985) (“In all actions challenging the proper exercise of a personal representative’s powers, the court shall award taxable costs ... including attorney’s fees.”).
Affirmed.

. See Valleskey v. Flagship Nat'l Bank of Miami, 495 So.2d 756 (Fla. 3d DCA 1986) (per curiam).